El Juez Asociado Se. MaoLeaby,
emitió la opinión del Tribunal.
En esta causa se solicitó un interdicto prohibitorio para impedir que el Marshal del Juzgado Municipal de Ca-bo Rojo vendiese en virtud de una orden de embargo, ex-pedida por el referido Juzgado, catorce bocoyes de azúcar que habían sido embargados anteriormente, por orden del Juzgado Municipal de Mayagüez. Ríos y Berenguer ha-bían entablado dos demandas distintas ante los Juzgados Municipales de Mayagüez y Cabo Rojo, respectivamente, contra los mismos demandados, ó sea Olivella y su espo-sa ; comprendiendo la demanda del primero dos ó tres per-sonas más, como demandados. En ambos casos se expi-dieron órdenes de embargo, embargándose por el Juzga-do de M.ayagiiez, catorce bocoyes de azúcar y cuatro yun-tas de bueyes, que aparecen como de la propiedad de Ramiro Vidal; y por el de Cabo Rojo, diez y ocho bocoyes de azúcar, que aparecen como de la propiedad del misino demandado.
La demanda de Ríos se entabló el día 36 de Junio de 1904, y la de Berenguer, en una fecha que no consta en los autos. En el primer caso se efectuó el embargo el día 18 de Junio de 1904; y en el segundo dos días después. Se alega que catorce, de los bocoyes de azúcar fueron inclui-dos. en ambos embargos. Parece que no hay disputa en cuanto á cuatro de los boco,yes de azúcar y los bueyes;'-
*35El 20 de Julio de 1904, el demandante Kaos interpuso ante el Juzgado Municipal de Mayagüez, demanda de ter-cería de dominio de los catorce bocoyes de azúcar que ha-bían sido embargados, cuya demanda era contra Beren-guer y los demandados contra quienes- Ríos había obte-nido anteriormente una sentencia por- $390.00; y se cele-bró oportunamente el juicio dictándose sentencia á favor de la reclamación de Ríos. Esto era meramente incidental á los demás procedimientos relatados.
• Se expidió un interdicto prohibitorio preliminar el día 4 de Agosto último, que después de notificado á la parte contraria, fué .declarado .definitivo el día 10 del mismo mes.
Contra esta sentencia definitiva se ha interpuesto el presente recurso de apelación que fué admitido, y ambas partes han presentado alegatos ante este Tribunal, pero sólo el apelado compareció mediante su abogado, en el ac-to de la vista. ’
Aunque no aparece de los autos un señalamiento defi-nitivo de errores, puede inferirse del alegato del abogado del apelante, que éste funda sus objeciones contra la sen-tencia apelada, en los motivos siguientes:
lo. — Qué los documentos presentados por el apelado, no demuestran claramente que los catorce bocoyes de azúcar embargados por Ríos estaban incluidos en los diez y ocho embargados por Berenguer.
2o. — Que la demanda de Ríos no se siguió contra las mismas personas que la de Berenguer; puesto que la pri-mera fué contra los consortes Olivella y, también, contra Ramiro Vidal y Eederico Vidal; 'mientras que la última 1 fué solamente contra Olivella y, su esposa.
Con respecto á la primera objeción puede decirse que .si es un hecho el que existe la falta de identidad en los bienes secuestrados en los dos embargos, la parte que ale-ga eso, está en el deber de-probarlo. En su solicitud, pi-diendo un interdicto prohibitorio, el demandante alega *36que los catorce bocoyes de azúcar secuestrados por él en su embargo, fueron subsiguientemente embargados por el demandado, en virtud de otra orden, expedida á favor de Berenguer. lío se niega esto en las alegaciones, y si los bienes secuestrados en el segundo embargo, eran otros que los comprendidos en el primero, debía haberlo alega-do y probado el demandado. El artículo 34'5 de los Esta-tutos Revisados (ó sea el Art. 3 de la Ley de Interdictos Prohibitorios), dispone que se expedirá el interdicto “cuando resulte de la solicitud que el demandante tiene derecho al auxilio solicitado”. Con arreglo al art. 13 de la misma ley (Estatutos Revisados, artículo 355, página 175), el demandado puede solicitar del Tribunal que anu-le ó modifique dicho interdicto. Por supuesto, él debe; ale-gar en su solicitud 6 moción, ó en su contestación, si es que contesta con arreglo al art. 5o. (Estatutos Revisados, Ar-tículo 347, página 173), los fundamentos de derecho y de hecho que sean necesarios para justificar la anulación ó la denegación del interdicto prohibitorio, y probar debida-mente los hechos alegados: ó de lo contrario, debe expe-dirse el interdicto, y quedar éste en vigor.
Pero de acuerdo con lo alegado por el demandante, apa-rece de la sentencia recaída en la demanda de tercería de dominio, que el azúcar embargada-en virtud de las dos ór-denes de embargo es el mismo azúcar. Por consiguiente esto está claramente demostrado á favor del demandante.
En cuanto á la segunda objeción, puede decirse que carece de importancia. Para los fines del interdicto pro-hibitorio no importa quienes eran los demandados. . Son los bienes embargados, y no las personas de las-partes del pleito, que debemos considerar. Como por parte de Be-renguer se han hecho esfuerzos para someter á la fuerza de la orden de embárgo expedida á su favor, bienes qué ya se hallaban en poder del Juzgado, en virtud de una orden válida expedida anteriormente, era procedente dictar y sostener el interdicto prohibitorio. Si los bienes embar-*37gados en virtud de la demanda, no estaban sujetos á la or-den de embargo, cualquiera que fuera la razón, siendo és-ta, por ejemplo, el hecho de que dichos bienes no fuesen de la propiedad de ninguno de los demandados contra quie-nes se había dictado la sentencia, esto debía haberse ale-gado y probado por la parte que trató de impedir la ex-pedición del interdicto prohibitorio. Esto debía haberse hecho directamente, y' no por deducción ó insinuación. ISTo se ha seguido tal procedimiento en el presente caso. No habiéndose negado ni refutado las alegaciones conte-nidas en la solicitud, pidiendo el interdicto prohibitorio, debe considerárselas como probadas, y ellas son suficien-tes para justificar la sentencia dictada.
Debe confirmarse la sentencia dictada con las costas causadas en esta Corte y en el Tribunal inferior, á cargo del demandado.,

Confirmada. '

Jueces concurrentes: Sres. Presidente,. Quiñones, y Asociados Hernández, Eigueras y Wolf.